Title: To James Madison from Frances Gwynn Baylor, 20 November 1807
From: Baylor, Frances Gwynn
To: Madison, James



Dr. Sr!
New market, Caroline County November ye. 20th. 1807.

Your friendly interposition has met the success, on which I Calculated.  My letter which you inclos’d to Govr. Claibourne for Mr Sutton has been receiv’d and we have lately gotten a reply to it.  As I find that letters sometimes miscarry to the Country of Louisiana, I must once more entreat your attention to the inclos’d letters requesting that you will put them under Cover to Govr. Claibourne who will be so obliging as to forward them as before.
My children unite with me in offering Mrs. Madison and yourself the Compts. of the approaching festive Season; and in wishing you both many happy returns of the same.  I remain Dr. Sr! With perfect esteem your friend and obet. Servt.

Frances Baylor

